                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

ANDY GOTTLIEB AND LORNA CHAND, ON                    :
BEHALF OF THEMSELVES AND ALL OTHERS                  :
SIMILARLY SITUATED,                                  :
       Plaintiffs,                                   :
                                                     :
v.                                                   :      Civil Action No: 3:20-cv-00623
                                                     :
NED LAMONT, GOVERNOR OF THE STATE OF                 :            Declaratory and
CONNECTICUT, & DENISE MERRILL,                       :       Injunctive Relief Requested
SECRETARY OF THE STATE OF                            :
CONNECTICUT,                                         :       May 6, 2020
      Defendants.


     CLASS ACTION COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF

       1.      This is a civil rights action challenging Connecticut state law requirements to

(1) collect in-person signatures to access the ballot for the August 11, 2020 primary election;

and (2) use in-person ballots for the August 11 primary and the November 3 general elections,

with few exceptions that exclude Plaintiffs and thousands of other voters. Plaintiffs, for

themselves and a class of all Connecticut voters whose rights are at risk, seek a declaratory

judgment that the requirements are violations of the Constitution of the United States, especially

given COVID-19, and seek injunctive relief should Defendants fail to remedy the alleged

constitutional violations promptly.

       2.      Connecticut is facing the worst pandemic in modern history. Connecticut has

among the strictest ballot access and absentee voting laws in the country. Without action by

Defendants or this Court’s intervention, the combination of Connecticut’s strict ballot access

and absentee voting laws and the COVID-19 pandemic will place an unconstitutional severe

undue burden on voters seeking to vote for the candidate of their choice.
        3.        Unless remedied, Plaintiffs and thousands of Connecticut voters will have their

choice of primary candidate unduly and unjustifiably restricted by Connecticut’s Ballot Access

Laws, infra pp. 4-6, which can require thousands of signatures on paper petitions for candidates

to access the ballot.

        4.        Unless remedied, Connecticut’s Absentee Ballot Laws, infra p. 6, will give

Plaintiffs and thousands of Connecticut voters a stark choice in the primary and general

elections: either risk infection from a dangerous disease by voting in person; vote by mail

utilizing the excuses provided for under state law and risk criminal prosecution for false

statement; or be disenfranchised.

        5.        Recent events in Wisconsin demonstrate the disarray and voter confusion that

results from inadequately planned elections held during a pandemic. As the Supreme Court of

the United States has stated, “lower federal courts should ordinarily not alter the election rules

on the eve of an election.” Republican Nat'l Comm. v. Democratic Nat'l Comm., 140 S. Ct.

1205, 1207 (2020) (citing Purcell v. Gonzalez, 549 U.S. 1 (2006) (per curiam)). Plaintiffs,

Connecticut voters, thus file this suit to force action at the earliest possible time.

A.      Parties

        6.        Plaintiff Andy Gottlieb is a citizen of the State of Connecticut and a registered

voter. Plaintiff Gottlieb wants to vote for a wider variety of candidates, but he is restricted from

doing so by Connecticut’s Ballot Access Laws. Plaintiff ran for state senate in 2018 but he fell

short of ballot access by 32 signatures because of the Ballot Access Laws. Plaintiff would likely

run again for state representative or state senator, but for the existence and likely enforcement of

the Ballot Access Laws. Plaintiff Gottlieb also believes it is his duty as a conscientious citizen




                                                   2
to protect his own safety and the safety of others by voting by mail, but he is restricted from

doing so by Connecticut’s Absentee Ballot Laws.

       7.      Plaintiff Lorna Chand is a citizen of the State of Connecticut and a registered

voter. Plaintiff Chand wants to vote for a wider variety of candidates, but she is restricted from

doing so by Connecticut’s Ballot Access Laws. Plaintiff Chand was Plaintiff Gottlieb’s

treasurer in the 2018 election, and was prevented from voting for the candidate of her choice,

Plaintiff Gottlieb, because of the Ballot Access Laws. Plaintiff Chand is a frontline essential

worker and believes it is her duty to protect her own safety and the safety of others by voting by

mail, but she is restricted from doing so by Connecticut’s Absentee Ballot Laws.

       8.      Defendant Ned Lamont is the Governor of the State of Connecticut and its chief

executive officer. Because he has declared a public health emergency, he has the right to modify

or suspend any Connecticut statute, Conn. Gen. Stat. Sec. 28-9, but his emergency powers may

expire before the November election, id. He is sued in his official capacity.

       9.      Defendant Denise Merrill is the Secretary of the State of Connecticut. She is

Connecticut’s chief election official and is responsible for causing petitions for access to the

ballot to issue under Connecticut State Law. She is sued in her official capacity.

B.     Jurisdiction

       10.     Because this action is brought pursuant to 42 U.S.C. § 1983, jurisdiction is

invoked pursuant to 28 U.S.C. § 1331.

       11.     Venue is proper in this Court by virtue of 28 U.S.C. § 1391 because the events

giving rise to the claims occurred in the District of Connecticut and the defendants reside in the

District of Connecticut.




                                                 3
        12.     Plaintiffs’ action for declaratory and injunctive relief is authorized by 28 U.S.C.

§§ 2201, 2202, as well as by Rules 23, 57 and 65 of the Federal Rules of Civil Procedure.

C.      Factual Allegations

        a)      Ballot Access Laws

        13.     Connecticut General Statutes Section 9-400 allows a candidate for the office of

state representative or state senator to qualify for the ballot for a political party’s primary

election in two ways: by receiving at least 15% of the votes of the delegates at a convention

held by that political party; or by circulating a petition and obtaining the signatures of five

percent of the enrolled members of the party in the district.

        14.     The gathering of petition signatures is governed by Connecticut General Statutes

Sections 9-404a to 9-404c, inclusive. Candidates are given until 4:00p.m. on the fourteenth day

after petitions are made available to collect and submit signatures from five percent of the party

members in the district.

        15.     In 2018, Plaintiffs were the candidate and the treasurer, respectively, of a

campaign for state senate that failed to qualify for the ballot by convention and was required to

collect the signatures of 1,014 registered Democrats, five percent of the registered Democrats in

the district.

        16.     Plaintiffs’ campaign turned in 1,120 signatures, of which 982 were found to be

valid, 32 signatures short of ballot access.1




1
  Plaintiffs were 32 signatures short, according to the count of the registrars of voters in the
municipalities of the district in which they were seeking office, Connecticut’s Twelfth Senate
District, comprising the towns of Madison, Guilford, Killingworth, Durham, Branford, and
North Branford. However, upon information and belief, employees of Defendant Merrill sought
to disqualify additional signatures, because the back of some of the pages of the petitions were
allegedly incorrectly filled out by one of Plaintiffs’ petition circulators.

                                                  4
       17.     Plaintiffs would have had enough signatures to run for governor of Ohio,

member of Congress from Pennsylvania, or U.S. Senator from Oregon, but Plaintiffs were

denied ballot access in the party primary. As a result, the candidate endorsed at convention ran

unopposed.

       18.     Plaintiffs seek to prevent the unconstitutional operation of the Ballot Access

Laws from again denying voters the right to vote for the candidate of their choice. Time is short.

In the upcoming election, currently, petitions will be made available by the Secretary of the

State on May 26, and must be turned in to the Secretary of the State’s office by June 9 at

4:00p.m.

       19.     The difficulty of obtaining so many signatures in so short a time is compounded

by other arcane elements of Connecticut’s ballot access laws. As one example, no page of any

petition may contain the names of enrolled political party members residing in different towns,

requiring petition circulators to carry around separate packs of paper for each of the towns in

multi-town districts. Conn. Gen. Stat. Sec. 9-404b(c).

       20.     And crucially for this case, petition circulators must attest, under penalties of

false statement, “that each person whose name appears on the page signed the petition in person

in the presence of the circulator, . . . .” Id (emphasis added).

       21.     The Ballot Access Laws do not burden all political groups equally.

       22.     Because incumbents have a well-developed network of campaign contributors,

supporters well-versed in the process, the loyalty of party bosses, and the advantages of their

official office, they almost always garner more than 15% of the delegates at state conventions

and rarely need to gather signatures at all.




                                                  5
        23.     On the other hand, new candidates who are either challenging incumbents or

running for a vacant seat – and who already face an uphill battle in getting on the ballot – must

often collect thousands of signatures in order to qualify for ballot access.

        24.     Because incumbents, in particular, are advantaged by the Ballot Access Laws,

voters’ right to vote for the candidate of their choice is severely restricted. When incumbents are

more difficult to challenge, more run unopposed. Unopposed elections are very common in

Connecticut, much more common than in places with less restrictive Ballot Access Laws.

        b)      Absentee Ballot Laws

        25.     Connecticut voters are allowed to vote by mail-in absentee ballot only under six

specific circumstances outlined in Connecticut statute: (1) active military service; (2) absence

from one’s town of residence “during all of the hours of voting,” which in Connecticut is

6:00a.m. to 8:00p.m.; (3) his or her illness; (4) his or her physical disability; (5) religious

reasons; or (6) service as a poll worker other than in one’s town. Conn. Gen. Stat. Sec. 9-135.

        26.     Neither Plaintiff is eligible for absentee voting under the statute.

        27.     False statement on an application for an absentee ballot is a class D felony under

Connecticut law. Conn. Gen. Stat. Sec. 9-359a.

        c)      COVID-19

        28.     “Social distancing” measures will likely remain in effect in some form at the

time of the May 26—June 9, 2020 petition gathering period, at the time of the August 11, 2020

primary, and at the time of the November 3, 2020 general election. Even if federal, state, and

local “social distancing” protocols are lifted, public health officials warn that in all likelihood

such protocols could be re-imposed during another wave of COVID-19.




                                                  6
       29.     Public health researchers have concluded that there will be significant barriers to

wide-scale in-person voting even in August and November 2020.

       30.     Defendant Lamont has postponed Connecticut’s presidential primary from April

28, 2020 to August 11, 2020, an admission of the severe burden that COVID-19 imposes on

voters and the impossibility of maintaining a free and fair election without the ability to vote by

mail, which most voters, like the Plaintiffs, cannot do because of the Absentee Ballot Laws.

       31.     Defendant Merrill has announced that she will mail an absentee ballot

application to every voter in advance of the August 11, 2020 primary election.

       32.     Additionally, Defendant Merrill has requested that Defendant Lamont use his

emergency powers to modify the Absentee Ballot Laws, but as of the time of this filing, he has

failed to do so. But upon information and belief, Defendant Merrill has not made any public

request regarding the Ballot Access Laws.

       33.     As Defendant Merrill has admitted, “[w]e are on the precipice of disaster”

regarding the conduct of the upcoming elections. Plaintiffs bring this action to guarantee the

right to vote for themselves and their fellow citizens amid the chaos and uncertainty of the

pandemic.

       34.     Circulating petitions for signature is not listed as an “essential business” under

any of Defendant Lamont’s emergency public health orders. The health crisis coupled with the

Defendant’s stay-at-home orders make it impossible to gather enough signatures in enough time

for candidates with significant support to access the ballot unless they attain the support of 15%

of party delegates at a convention. This will, unless remedied, severely restrict the ability of

Plaintiffs and other voters to vote for the candidate of their choice.




                                                  7
       d)      Special Grounds for Injunctive Relief

       35.     This Court concluded, almost twenty years ago, that the 15% convention

delegate requirement, standing alone, likely fails to protect rights of free association of voters

seeking to vote for the candidate of their choice. Campbell v. Bysiewicz, 213 F. Supp. 2d 152

(D.Conn. 2002) (Dorsey, J.). The remedy in that case came when the General Assembly created

the ability to gather petition signatures. But the health crisis renders that remedy meaningless

without further relief.

       36.     Without action, nearly every voter in Connecticut will face a legally significant

increased burden on their voting rights and their associational rights amid the COVID-19

pandemic. Defendants’ continued inaction will force voters to choose from a more restricted set

of candidates. Defendants’ continued inaction will force voters to choose risking infection or

being disenfranchised.

       37.     This case must proceed quickly before the Purcell deadline established by the

Supreme Court. Each day that passes increases the risk of voter confusion in the August 11 and

November 3 elections. Plaintiffs, from their experience in 2018, understand close calls and the

need for urgent action. A real and actual controversy exists between the parties, Plaintiffs have

no actual remedy at law other than this action, and Plaintiffs will suffer irreparable harm until

they obtain relief from this Court.

D.     Class Allegations

       38.     Plaintiffs bring this case on their own behalf and on behalf of a class of all

Connecticut voters, including a subclass of voters ineligible to receive absentee ballots under

the Absentee Ballot Laws.




                                                  8
       39.     The class consists of over a million people and is so numerous that joinder of all

members is impracticable.

       40.     Plaintiffs’ claims are common to and typical of the class and subclass, that is, the

ability of all members of the class to vote for candidates of their choice is burdened by

Connecticut’s Ballot Access Laws, and all the right to vote of all members of the subclass is

burdened by Connecticut’s Absentee Ballot Laws.

       41.     Plaintiffs and their counsel will fairly and adequately protect the interests of the

class and subclass. No conflicts of interest exist between Plaintiffs or their counsel and the class

or subclass. Plaintiffs’ counsel, Attorney Alexander T. Taubes, Esq., has done substantial work

in identifying and investigating potential claims in this action; has experience in handling class

actions, Noble v. Northland, UWY-CV16-6033559-S (Conn. Super. Ct.) (class counsel through

investigation, discovery, motion practice, class certification, and settlement of class action on

behalf of approximately 1,000 former residents of a New Haven public housing complex), other

complex litigation, and the types of claims asserted in the action, Pereira v. State Elections

Enforcement Commission, HHB-CV19-6054160-S (Conn. Super. Ct.) (declaratory judgment

action regarding Connecticut campaign finance law); has knowledge of the applicable law; and

resources that he will commit to representing the class and subclass.

       42.     Defendant Lamont and Defendant Merrill have acted or refused to act on

grounds that apply generally to the class and subclass, so that final injunctive relief or

corresponding declaratory relief is appropriate respecting the class and subclass as a whole.




                                                  9
D.      Claims for Relief

First Claim: Unconstitutional Abridgment of the First and Fourteenth Amendments to the
     Constitution of the United States by Defendants Lamont and Merrill, pursuant to
  42 U.S.C. § 1983 and Campbell v. Bysiewicz, for Enforcement of the Ballot Access Laws

        43.     The allegations above are incorporated as if included fully here.

        44.     Even without the circumstances created by the COVID-19 pandemic,

Connecticut’s ballot access laws unduly burden and violate Plaintiffs’ right to petition, speech,

and free association protected by the First and Fourteenth Amendments to the Constitution of

the United States, including by having a “chilling effect” on the ability of individuals such as

Plaintiff Gottlieb to run for office in the first place.

        45.     Under the circumstances of the pandemic, enforcement of the Ballot Access

Laws will violate the Constitution as applied. The requirements of the Ballot Access Laws are

not only difficult to achieve on their face, but unsafe and impossible amid the pandemic. If

undisturbed, enforcement of the Ballot Access Laws will unduly and unjustifiably restrict

Plaintiffs’ First and Fourteenth Amendment rights.

        46.     The Ballot Access Laws trigger strict scrutiny because of the burden they impose

on Plaintiffs’ associational rights, scrutiny that the Ballot Access Laws cannot survive. But

under the circumstances of this case, including federal, state, and local shelter-in-place orders

amid the COVID-19 pandemic, the Ballot Access Laws fail even rational basis review.

 Second Claim: Unconstitutional Abridgment of the First and Fourteenth Amendment to
 the Constitution of the United States by Defendants Lamont and Merrill, pursuant to 42
               U.S.C. § 1983, for Enforcement of the Absentee Ballot Laws

        47.     The allegations above are incorporated as if included fully here.

        48.     Voting and participating in the electoral process is a form of expression which is

the ultimate form of political speech. In light of the Supreme Court’s cases giving strong First



                                                   10
Amendment protection to campaign funds spent to influence voters, the voters and their votes

themselves can hardly be entitled to less protection.

       49.     As a restriction on free speech and association, the Absentee Ballot Laws must

therefore be judged under the standard of strict scrutiny, a scrutiny that the Absentee Ballot

Laws cannot survive under ordinary circumstances, much less under the extraordinary

circumstances of the COVID-19 pandemic.

       50.     Restricting access to absentee ballots only to the six identified categories in

Connecticut law is not necessary or narrowly-tailored to any compelling state interest.

   Third Claim: Violation of Procedural Due Process for Vagueness in Violation of the
 Fourteenth Amendment to the Constitution of the United States by Defendants Lamont
 and Merrill, pursuant to 42 U.S.C. § 1983, for Enforcement of the Absentee Ballot Laws

       51.     The allegations above are incorporated as if included fully here.

       52.     Should Defendant Lamont fail to act to expand absentee ballot eligibility,

thousands of voters will be mailed absentee ballot applications by Defendant Merrill, which

they will be ineligible to complete. Completing the applications falsely could subject the voters

to criminal prosecution.

       53.     A restriction to the right to vote due to the vagueness of a statutory provision

creates conditions on the right to vote that violates voters’ Due Process rights.

       54.     The Absentee Ballot Laws violate Plaintiffs and other voters’ Due Process rights

because the law, under the circumstances, fails to provide people of ordinary intelligence with a

reasonable opportunity to understand whether or not they are permitted to vote by mail during

the COVID-19 pandemic.

       55.     The Absentee Ballot Laws also violate Plaintiffs and other voters’ Due Process

rights because the confusion that results amid the pandemic may encourage arbitrary and



                                                11
discriminatory enforcement, bar access to the right to vote, and increase the risk of criminal

prosecution.

Fourth Claim: Violation of the Fourteenth Amendment to the Constitution of the United
States by Defendants Lamont and Merrill, pursuant to 42 U.S.C. § 1983, for Enforcement
                              of the Absentee Ballot Laws

        56.     The allegations above are incorporated as if included fully here.

        57.     The Absentee Ballot Laws violate the Fourteenth Amendment Equal Protection

Clause because the state allows some voters to access absentee ballots but not others, treating

similarly situated voters differently. Because of the pandemic, Plaintiffs are similarly situated to

voters who are eligible for absentee ballots, but Plaintiffs are denied eligibility to vote absentee

by Connecticut’s Absentee Ballot Laws.

        58.     No rational interest exists in putting citizens’ health at risk in voting, rendering

the state’s activities in enforcing the Absentee Ballot Laws unconstitutional.

E.      Prayer for Relief

WHEREFORE, the plaintiff respectfully requests the following relief:

     A. Certification under 28 U.S.C. §2403 and Fed. R. Civ. P. 5.1 that the constitutionality of

        a state statute has been questioned;

     B. Certification of a class and subclass under Fed. R. Civ. P. 23(b)(2);

     C. Declaratory judgment that enforcement of the Absentee Ballot Laws and Ballot Access

        Laws described above violate the Plaintiffs’ rights under the Constitution of the United

        States as guaranteed by 42 U.S.C. § 1983, and an order allowing Defendants a

        reasonable but prompt amount of time to correct the violations;




                                                  12
D. In the event that a reasonable time elapses and no action is taken, an order in the nature

   of an injunction relieving the unconstitutionally unacceptable burdens imposed by the

   enforcement of the Absentee Ballot Laws and Ballot Access Laws;

E. Attorney’s fees pursuant to 42 U.S.C. § 1988, and costs; and

F. Such other and further relief as the Court may deem proper.


Dated: May 6, 2020                               Respectfully Submitted,


                                                 PLAINTIFFS, ANDY GOTTLIEB AND
                                                 LORNA CHAND, FOR THEMSELVES
                                                 AND ALL OTHERS SIMILARLY
                                                 SITUATED




                                                 By:_____/s/_______________
                                                 Alexander T. Taubes, Esq.
                                                 Federal Bar No.: ct30100
                                                 Alexander T. Taubes
                                                 470 James Street, Suite 007
                                                 New Haven, CT 06513
                                                 (203) 909-0048
                                                 alextt@gmail.com


                                                 Their Attorney




                                            13
